11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT


In the matter of the Estate of                * From the County Court at
Esther Abell Denton, deceased,                  Law No. 2, Midland County,
                                                Trial Court No. P14779.

No. 11-14-00222-CV                            * November 6, 2014

                                              * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

           This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Douglas A. Denton.